DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies has been filed on 12/26/2019, the requirements 35 U.S.C. 119 (a)-(d) are met.

Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.

Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Garsse et al. (U.S. 2016/0375718 A1) in view of De Mondt et al. (U.S. 2016/0193857 A1), Hakkaku (U.S. 2003/0077100 A1) and Chen et al. (U.S. 2006/0038871).
Regarding independent Claim 1, Van Garsse et al. teach (§§0028-0227 and Figs. 1-11, 13) a sheet processing device comprising: a liquid ejection unit (§§0187-0197) which adheres a liquid (ink) to a predetermined region of a sheet; and a cutting portion (§§0198-0204) which cuts out the region to which the liquid is adhered. Van Garsse et al. are silent with respect to the liquid containing a binder which binds fibers together.
De Mondt et al. teach (Abstract, §§0013-0020 and Figs. 2-4) a liquid ink containing a binder which binds fibers together. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of De Mondt et al. to the teachings of Van Garsse et al. to improve the process flexibility while at the same time reducing waste, as taught by De Mondt et al. (§§0005-0017). The motivation for doing so would be to provide a device with superior processing capabilities.

Hakkaku teaches (§§0033-0048 and Figs. 1-5) a heating portion (32) which heats the sheet; and the cutting portion (38) to cut out the region of the heated sheet to which the liquid is adhered. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Hakkaku to the teachings of Van Garsse et al. and De Mondt et al. to enable drying of the region of the heated sheet to which the liquid is adhered prior to cutting and stacking the sheet, as taught by De Hakkaku (§0038).  The motivation for doing so would be to prevent smearing.
Garsse et al., De Mondt et al. and Hakkaku do not teach the heating portion which heats the sheet to be a heating roller. Chen et al. teach (§§0036-0040) a heating portion which heats the sheet to be a heating roller. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Chen et al. to the teachings of Garsse et al., De Mondt et al. and Hakkaku to enhance cohesion of deposited material using both heat and pressure, as taught by Chen et al. (§§0036-0040). The motivation for doing so would be to improve stability of the final product.
Regarding Claim 2, Van Garsse et al. further teach (§0083) a control portion which controls the liquid ejection unit so that the liquid is adhered to the region in accordance with an instruction from a user.
Regarding Claim 3, in the combination of Van Garsse et al. and Mondt et al., the binder is any one of a thermoplastic resin, a thermosetting resin, and a water-soluble resin (see §§0012, 0094-0103 of Mondt et al.).
Regarding Claim 5, in the combination of Van Garsse et al. and Mondt et al., the liquid contains a penetrant (see §§0110-0115 of Mondt et al.; please note that surfactants, reducing surface tension of the 
Regarding Claim 6, Van Garsse et al. further teach (§0041 and Fig. 13) a pressure application portion (21) which applies a pressure to the sheet, wherein the liquid ejection unit adheres the liquid to the region of the sheet to which the pressure is applied.
Regarding Claim 7, in the combination of Van Garsse et al. and Mondt et al., the binder is a thermoplastic resin or a thermosetting resin (see §§0012, 0094-0103 of Mondt et al.), and the pressure application portion is heated (see §0041 in Van Garsse et al.).
Regarding Claim 8, in the combination of Van Garsse et al. and Mondt et al., the binder is a thermoplastic resin or a thermosetting resin (see §§0012, 0094-0103 of Mondt et al.), and the cutting portion is heated (see §0199 in Van Garsse et al.; please note that plurality of cutter examples recited are heated in operation).
Regarding independent Claim 9, Van Garsse et al. teach (§§0028-0227 and Figs. 1-11, 13) a sheet processing method comprising: adhering a liquid (ink) to a predetermined region of a sheet using a liquid ejection unit; and cutting out the region to which the liquid is adhered. Van Garsse et al. are silent with respect to the liquid containing a binder which binds fibers together.
De Mondt et al. teach (Abstract, §§0013-0020 and Figs. 2-4) a liquid ink containing a binder which binds fibers together. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of De Mondt et al. to the teachings of Van Garsse et al. to improve the process flexibility while at the same time reducing waste, as taught by De Mondt et al. (§§0005-0017). The motivation for doing so would be to provide a device with superior processing capabilities.
Garsse et al. and De Mondt et al. do not teach heating portion the sheet; and cutting out the region of the heated sheet to which the liquid is adhered. However, De Mondt et al. do teach (§0022 and lower right arrow in Fig. 2) cutting out (19) the region of the sheet to which the liquid is adhered (15).

Garsse et al., De Mondt et al. and Hakkaku do not teach operating a heating roller to heat the sheet. Chen et al. teach (§§0036-0040) operating a heating roller to heat the sheet. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Chen et al. to the teachings of Garsse et al., De Mondt et al. and Hakkaku to enhance cohesion of deposited material using both heat and pressure, as taught by Chen et al. (§§0036-0040). The motivation for doing so would be to improve stability of the final product.
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Garsse et al. (U.S. 2016/0375718 A1), De Mondt et al. (U.S. 2016/0193857 A1), Hakkaku (U.S. 2003/0077100 A1) and Chen et al. (U.S. 2006/0038871) in view of De Mondt et al. (U.S. 2016/0207307 A1).
Regarding Claim 4, Van Garsse et al., De Mondt et al., Hakkaku, and Chen et al., in combination, teach all the limitations as discussed supra Claim 1 (from which these Claims depend).  Van Garsse et al., De Mondt et al., Hakkaku, and Chen et al. are all silent with respect to in the region to which the liquid is adhered, a rate of the mass of the binder to the mass of the sheet being 1.0% to 40.0%.
However, in the region to which the liquid is adhered, a rate of the mass of the binder to the mass of the sheet is 1.5% to 5% (as calculated using data from De Mondt et al.’07 for ink area coverage, §0035, and De Mondt et al.’57 for substrate weight, §0140, and ink composition, §§0225 and Table 6), which is similar to the range 1.0% to 40.0%. Please note the teaching, §0082 in De Mondt et al.’57, that 4% concentration of binder in ink, used in the calculation, is the lower boundary of the preferred range. It 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 3/18/2021, with respect to the rejection(s) of claim(s) 1-9 have been fully considered and, in conjunction with amendments filed on the same date, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of and Chen et al. (U.S. 2006/0038871).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 






/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                       

/HUAN H TRAN/Primary Examiner, Art Unit 2853